DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6439724 B1 to Jeon et al.
Regarding Claim 5.  Jeon discloses an image light generation module, comprising: a first display element (Fig. 3 display device 131) including a first effective display region configured to emit first image light (See Fig. 1 Col 4 lines 51-53); a second display element (Fig. 3 display device 133) including a second effective display region configured to emit second image light of color light different from color light of the first image light (See Fig. 1 Col 4 lines 51-53); a third display element (Fig. 3 display device 135) including a third effective display region configured to emit a third image light of color light different from the color light of the first image light and the second image light (See Fig. 1 Col 4 lines 51-53); and a combining prism configured to hold the first display element, the second display element, and the third display element, and to emit combined image light combined from the first image light, the second image light, and the third image light (Fig. 8 synthesizing device 140), wherein at least one of the first effective display region, the second effective display region, or the third effective display region is different in size from another of the effective display regions (Col 5 lines 2-8).
Regarding Claim 6.  Jeon further discloses when the first image light is light in a red wavelength range, the second image light is light in a green wavelength range, and the third image light is light in a blue wavelength range, the first effective display region, the second effective display region, and the third effective display region are reduced in size in this order (Col 4 lines 51-54).
Regarding Claim 7.  Jeon further discloses the first effective display region, the second effective display region, and the third effective display region each include a plurality of pixels, and a ratio of pixel pitch sizes of the first effective display region, the second effective display region, and the third effective display region varies in a ratio according to a ratio of sizes of the first effective display region, the second effective display region, and the third effective display region (Col 4 lines 66-67; Col 5 lines 1-8).
Regarding Claim 8.  Jeon further discloses an image display device, comprising: the image light generation module according to claim 1; and a light-guiding optical system configured to guide the combined image light emitted from the image light generation module (as shown in Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 6439724 B1 to Jeon et al. in view of US 20200026083 A1 to Yamamoto.
Regarding Claim 1.  Jeon discloses an image light generation module, comprising: a first display element (Fig. 8 display device 131’) configured to emit first image light (as shown in Fig. 8); a second display element (Fig. 8 display device 133’) configured to emit second image light of color light different from color light of the first image light (Col 4 lines 51-53); a third display element (Fig. 8 display device 135’) configured to emit third image light of color light different from the color light of the first image light and the second image light (Col 4 lines 51-53); a combining prism configured to emit combined image light combined from the first image light, the second image light, and the third image light (Fig. 8 synthesizing device 140); a first gap to define a first gap between the first display element and the combining prism; a second gap to define a second gap between the second display element and the combining prism; and a third gap to define a third gap between the third display element and the combining prism, wherein at least one of the first gap, the second gap, or the third gap is different in size from another of the gaps (as Shown in Fig. 8 Col 6 lines 62-65).
Jeon does not specifically disclose a first gap defining member; a second gap defining member; and a third gap defining member.
However, Yamamoto discloses a first gap defining member; a second gap defining member; and a third gap defining member (See Fig. 1 adhesive layer 17), to maintain the gap between the display elements and prism while also adhering the display elements to the prism.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a first gap defining member; a second gap defining member; and a third gap defining member.
Regarding Claim 2.  Yamamoto further discloses at least one of the first gap defining member, the second gap defining member, or the third gap defining member is formed of a light transmissive member (para 38).
Regarding Claim 3.  Yamamoto further discloses at least one of the first gap defining member, the second gap defining member, or the third gap defining member defines a thickness of an air layer between the combining prism and a display element corresponding to the at least one gap defining member (See Fig. 1).
Regarding Claim 4.  Jeon further discloses that when the first image light is light in a red wavelength range, the second image light is light in a green wavelength range, and the third image light is light in a blue wavelength range, the first gap, the second gap, and the third gap are reduced in size in this order (See Fig. 8 Col 6 lines 62-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871